Exhibit 10.2

CPG Finance, Inc.

3070 Southport Road

Spartanburg, SC 29302

August 10, 2011

Jack Knott

73 Brinker Road

Barrington, IL 60010

 

Re:      Amendment of Option Grant Agreement

Dear Jack:

As you know, on December 12, 2005, you were granted nonqualified options to
purchase 30,000 shares, of non-voting common stock of CPG Finance, Inc. (the
“Company”) at $72.00 per share, as amended by a letter agreement on April 13,
2007 (such grant, the “Option Grant” and such agreement, the “Option Grant
Agreement”). The shares underlying the Option Grant vested 20% on each July 14th
following the date of grant and, therefore, as of the date hereof, all shares
have vested under the Option Grant. By the terms of the Option Grant Agreement,
your Option Grant would expire upon a voluntary termination of employment with
the Company.

This letter evidences an amendment to the Option Grant Agreement as follows. In
consideration for your acceptance of employment with Sun Capital Advisors, Inc.
(“Sun”), the Option Grant Agreement is hereby amended to provide that the Option
Grant can be exercised only on the earliest of the following dates:

 

  a. July 14, 2015;

 

  b. the date of the consummation of a Change in Control (as such term is
defined in the Option Grant Agreement); or

 

  c. the date on which your employment with Sun terminates; provided that if
such termination of employment is not voluntary or due to death or Disability
(as defined in the Company’s 2005 Stock Option Plan), then any portion of the
Option Grant may also be exercised on any date within 30 days following the date
on which your employment with Sun terminates.

Except for the above items, the terms of the Option Grant Agreement remain
unchanged (including without limitation the exercise price and expiration dates)
and remain subject in all respects to the terms and provisions of the Company’s
2005 Stock Option Plan. Please acknowledge your receipt and acceptance of the
terms of this amendment to the Option Grant Agreement by signing below and
returning a copy to the undersigned.

 

Sincerely,

 

CPG FINANCE, INC.

 

By: /s/ Eric M. Lynch                                                     

Name: Eric M. Lynch

Title: Chief Financial Officer

 

Acknowledged and accepted

as of this 10th day of August, 2011:

 

/s/ Jack Knott                                                                 

Jack Knott